DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy for CN201610353893.7 (filed on 05/25/2016) has been filed in parent Application No. 16/075,035, filed on 02 August 2018.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 02/02/2016. It is noted, however, that applicant has not filed a certified copy of the CN201610073518.7 (filed on 02/02/2016) application as required by 37 CFR 1.55.
Information Disclosure Statement
	The references listed in the Information Disclosure Statement, filed on 16 April 2021, have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 8 of U.S. Patent No. 10,952,248 B2. 
Regarding claim 1, claim 4 of U.S. Patent No. 10,952,248 teaches a method performed by a terminal in a wireless communication system, the method comprising: 
receiving, from a base station, configuration information on a sounding reference signal (SRS) as in the application corresponds to the limitation “receiving, from a base station, configuration information … SRS transmission” (claim 1 of U.S. Patent No. 10,952,248 lines 3-5), the configuration information including a plurality of resource configurations for the SRS as in the application corresponds to the limitation “the SRS parameters … specific resource” (claim 4 of U.S. Patent No. 10,952,248 lines 1-2); 
receiving, from the base station, a physical layer signaling including information for triggering an SRS transmission, the information indicating a resource configuration among the plurality of the resource configurations as in the application corresponds to the limitation “receiving, from the base station, a physical layer … on an SRS timing offset value” (claim 1 of U.S. Patent No. 10,952,248 lines 6-10); and 
transmitting, to the base station, the SRS based on the resource configuration indicated by the information as in the application corresponds to the limitation “transmitting, to the base station, … timing offset value” (claim 1 of U.S. Patent No. 10,952,248 lines 11-13).
However, the claim(s) additionally recite(s) “for a licensed-assisted access (LAA) cell, in a subframe n” and “transmitting, to the base station, the SRS for the LAA cell in a subframe n+k, in case that the k is defined based on the information on the SRS timing offset value”. In removing the additional limitation(s), the scope of the claim(s) is merely broadened by eliminating elements and their functions. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. Therefore, it would have been obvious to one skilled in the art at the time the invention was made to not recite the additional limitation(s).
Regarding claim 11, claim 8 of U.S. Patent No. 10,952,248 teaches a terminal in a wireless communication system, the terminal comprising: a transceiver; and a controller configured to: 
control the transceiver to receive, from a base station, configuration information on a sounding reference signal (SRS) as in the application corresponds to the limitation “control the transceiver to receive … an SRS transmission” (claim 5 of U.S. Patent No. 10,952,248 lines 3-7), the configuration information including a plurality of resource configurations for the SRS as in the application corresponds to the limitation “the SRS parameters … SRS resource” (claim 8 of U.S. Patent No. 10,952,248 lines 1-2), 
control the transceiver to receive, from the base station, a physical layer signaling including information for triggering an SRS transmission, the information indicating a resource configuration among the plurality of the resource configurations as in the application corresponds to the limitation “control the transceiver to receive, … an SRS timing offset value” (claim 5 of U.S. Patent No. 10,952,248 lines 8-12), and 
control the transceiver to transmit, to the base station, the SRS based on the resource configuration indicated by the information as in the application corresponds to the limitation “control the transceiver to transmit … timing offset value” (claim 5 of U.S. Patent No. 10,952,248 lines 13-16).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 11-13, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Parkvall et al. (PG Pub US 2017/0251461 A1) in view of Zhang (PG Pub US 2017/0141893 A1).
Regarding claims 1, 6, 11, 16, Parkvall discloses a method performed by a terminal in a wireless communication system, a method performed by a base station in a wireless communication system, a terminal in a wireless communication system, and a base station in a wireless communication system.
 a transceiver; and a controller (fig. 9) configured to: 
control the transceiver to receive/transmit, from a base station/to a terminal, configuration information on a sounding reference signal (SRS), the configuration information including a plurality of resource configurations for the SRS (“The radio node 1000 is configured to transmit control information to the wireless device 220 indicating a CC group. The transmitted control information applies to at least one CC. The at least one CC is at least one of those CCs, out of the at least two CCs, that are associated with the indicated CC group” [0098]), 
control the transceiver to receive/transmit, from the base station/to the terminal, a signaling including information for triggering an SRS transmission, the information indicating a resource configuration among the plurality of the resource configurations (“the control information may comprise a trigger for Sounding Reference Signal, SRS, transmission. In such embodiments the trigger may indicate that SRS should be transmitted on the at least one CC to which the transmitted control information applies” [0100]), and 
control the transceiver to transmit/receive, to the base station/from the terminal, the SRS based on the resource configuration indicated by the information (“SRS should be transmitted on the at least one CC to which the transmitted control information applies” [0100]).
However, Parkvall does not explicitly disclose a physical layer signaling.
Nevertheless, Zhang discloses “for an aperiodic SRS, a physical layer signaling indicates a transmitting frequency band of SRS to implement a flexible scheduling of the aperiodic SRS” [0065].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a physical layer signal because “the base station may dynamically trigger transmitting of the SRS on a non-scheduled carrier” [0065].
Regarding claims 2, 7, 12, 17, Parkvall, Zhang discloses everything claimed as applied above. In addition, Parkvall discloses the configuration information is transmitted by a higher layer signaling (“The configuration is performed via higher layer signalling, e.g., the radio resource control (RRC) signaling” [0055]), and wherein the configuration information on the SRS is for an aperiodic transmission (“aperiodic SRS reporting, i.e. type 2 SRS reports” [0059]).
Regarding claims 3, 8, 13, 18, Parkvall, Zhang discloses everything claimed as applied above. In addition, Parkvall discloses the SRS is transmitted based on an offset configured by the configuration information (“applying the index offset to a value set by bits in an information field in the DCI message” [0093]).
Claims 4-5, 9-10, 14-15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Parkvall, Zhang further in view of Kim (PG Pub US 2015/0304994 A1).
Regarding claims 4, 9, 14, 19, Parkvall, Zhang discloses everything claimed as applied above. However, Parkvall does not explicitly disclose each of the plurality of the resource configurations includes information on a transmission comb.
Nevertheless, Kim discloses “a UE-specific SRS bandwidth of an aperiodic SRS, a transmission comb, a frequency domain position, a period, a sub-frame configuration, an antenna configuration, a base sequence index, a cyclic shift index, etc.” [0077].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have each of the plurality of the resource configurations includes information on a transmission comb because “A predetermined transmission/reception point transmits, to the UE 120a, as an RRC parameter, various types of parameters used for generating the corresponding aperiodic SRS to be transmitted by the UE” [0077].
Regarding claims 5, 10, 15, 20, Parkvall, Zhang discloses everything claimed as applied above. However, Parkvall does not explicitly disclose each of the plurality of the resource configurations includes at least one user equipment (UE)-specific resource.
Nevertheless, Kim discloses “a UE-specific SRS bandwidth of an aperiodic SRS, a transmission comb, a frequency domain position, a period, a sub-frame configuration, an antenna configuration, a base sequence index, a cyclic shift index, etc.” [0077].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have each of the plurality of the resource configurations includes at least one user equipment (UE)-specific resource because “A predetermined transmission/reception point transmits, to the UE 120a, as an RRC parameter, various types of parameters used for generating the corresponding aperiodic SRS to be transmitted by the UE” [0077].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664. The examiner can normally be reached Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T DUONG/           Primary Examiner, Art Unit 2462                                                                                                                                                                                             	05/18/2022